Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Arguments and Amendments
	In the response submitted by the Applicant the following 35 U.S.C § 103 (a) rejections are withdrawn:
Claims 1-3, 7, 10, 11, and 13 as being unpatentable over Reid et al. (US 2003/0118571);
Claims 4 and 12 as being unpatentable over Reid et al. (US 2003/0118571) as applied to claims 1-3, 7, 10, 11, and 13 above, and further in view of Huber-Haag (US 2013/0087471); and 
Claims 6 and 8 as being unpatentable over Reid et al. (US 2003/0118571) and Huber-Haag (US 2013/0087471) as applied to claims 1-4, 7, and 10-13 above, and further in view of Burrell (US 2004/0185032) and Cepanec et al. (WO 2014/195741) in light of support by The National Institutes of Health
(Health Information: Vitamin E, 2013).
The current amendment necessitated the above withdrawals.  
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with John Cordani on 3/10/2021.

The application has been amended as follows: 

1. (Currently Amended) A dietary supplement comprising an oil-based formulation, wherein:
(a)    one or more species or strains of probiotic bacteria: and
(b)    dibasic calcium phosphate are dispersed in an oil, in an amount that reduces clumping or settling of the probiotic compared to without the dibasic calcium phosphate.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
While dibasic calcium phosphate is taught as a genetic excipient for probiotics in the art, it is not specifically taught as an anti-clumping or anti-settling agent for probiotics dispersed in oil.   This property is not discussed in the art and appears unexpected.  It is noted that Reid et al. only suggests using dicalcium phosphate as an excipient in solid dosage forms including tablets, troches, pills, and capsules [0042] not as liquid dosage forms, especially oil dosage forms. Cepanec (WO 2014/195741) lists dicalcium phosphate as a filler and not an anti-caking agent (pg. 11 3rd paragraph). . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699